--------------------------------------------------------------------------------

Exhibit 10.4

 

EXECUTION COPY

 

CHANGE IN CONTROL AGREEMENT

 

THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”), dated as of the 13th day of
February, 2015, is entered into by and between Aceto Corporation, a New York
corporation (the “Company”), and Frank V. DeBenedittis (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive currently serves as a key employee of the Company and the
Executive’s services and knowledge are valuable to the Company;

 

WHEREAS, the Executive and the Company have entered into a Change in Control
Agreement dated July 2, 2012 (the “Prior Agreement”) which provides certain
enhanced severance protections to the Executive upon the occurrence of a Change
in Control (as defined therein and herein) of the Company;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to continue to
provide enhanced severance protections to the Executive following a Change in
Control of the Company subject to the terms and conditions of this Agreement;
and

 

WHEREAS, the Board has authorized the Company to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the parties hereto agree
as follows:

 

1.             TERM. The term of this Agreement (the “Term”) shall become
effective as of the date hereof (the “Effective Date”) and shall terminate one
year after the date of any written notification from the Company to the
Executive terminating this Agreement; provided, however, that if a Change in
Control occurs while this Agreement is still in effect, any written notification
to the Executive terminating this Agreement (including any written notification
given prior to such Change in Control), shall not be effective until the second
anniversary of the Change in Control; and provided, further, that this Agreement
shall continue in effect following any Qualifying Termination (as defined below)
which occurs prior to the termination of this Agreement with respect to all
rights and obligations accruing as a result of such Qualifying Termination.
Notwithstanding the foregoing, this Agreement shall terminate if the Executive
ceases to be an employee of the Company and its subsidiaries for any reason
prior to a Change in Control which, for these purposes, shall include cessation
of such employment as a result of the sale or other disposition of or the
liquidation, wind-down or dissolution of, the division, subsidiary or other
business unit by which the Executive is employed.

 



 

 

  

2.            CHANGE IN CONTROL. No amounts and benefits shall be payable
hereunder unless there shall have been a Change in Control of the Company, as
set forth below. For purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred as of the first day that any one or more of the
following conditions shall have occurred:

 

(a)          any natural person or entity (a “Person”), as such term is used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Act”) (other than (i) the Company and/or its wholly owned subsidiaries; (ii)
any employee benefit plan of the Company and any trustee or other fiduciary in
such capacity holding securities under such plan; (iii) any corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company; or (iv) any other
Person, who, within the one (1) year prior to the event which would otherwise be
a Change in Control, was an executive officer of the Company), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities. For purposes
hereof, the term “Independent Director” shall be determined under the rules of
The NASDAQ Stock Market;

 

(b)          during any two (2) year period the following persons shall cease
for any reason to constitute at least a majority of the Board: (i) directors of
the Company in office at the beginning of such period; and (ii) any new director
whose election by the Board, or whose nomination for election, was approved by a
vote of at least two-thirds of the directors still in office who were directors
at the beginning of the two (2) year period or who themselves were nominated by
persons described in this clause (ii); provided, however, any new director shall
not include a director designated by a Person who has entered into an agreement
with the Company to effect a transaction described in subsections (a) or (c)
hereof;

 

(c)          the consummation of a consolidation or merger of the Company in
which the Company is not the continuing or surviving corporation or otherwise
does not have control over the combined entity or pursuant to which the common
stock of the Company (the “Common Stock”) would be converted into cash,
securities, and/or other property, other than a merger of the Company in which
holders of Common Stock immediately prior to the merger have the same
proportionate ownership of voting securities of the surviving corporation
immediately after the merger as they had in the Common Stock immediately before;

 

(d)          any sale, lease, exchange, or other transfer (in one transaction or
a series of related transactions) of all or substantially all the assets or
earning power of the Company; or

 

(e)          the Company’s shareholders or the Board approve(s) the liquidation
or dissolution of the Company.

 



-2-

 

  

3.            TERMINATION FOLLOWING A CHANGE IN CONTROL. If, following the
occurrence of a Change in Control that occurs during the Term (i) the Executive
is terminated by the Company other than for Cause (as defined below) on or
before the second anniversary of such Change in Control, or (ii) the Executive
terminates his employment for Good Reason (as defined below) on or before the
second anniversary of such Change in Control (collectively with (i) above, a
“Qualifying Termination”), then subject to Section 5 and Section 6 below:

 

(a)          the Company will pay to the Executive within ten (10) days of the
date of the Qualifying Termination (or on such earlier date as is required by
applicable law), (i) any accrued but unpaid base salary amounts payable to the
Executive through the date of termination (determined based on the Executive’s
annual rate of base salary in effect on the date of the Qualifying Termination
or, if higher, the rate in effect immediately prior to the date of the Change in
Control (the “Base Salary”)), (ii) any earned but unpaid annual performance
award for the prior fiscal year, (iii) any accrued but unused vacation pay
through the date of the Qualifying Termination, and (iv) any unreimbursed
business expenses incurred by the Executive prior to the date of the Qualifying
Termination;

 

(b)          the Company will pay to the Executive in a cash lump sum on the
fifty-fifth (55th) day following the date of the Qualifying Termination an
amount equal to the sum of (i) one and three-quarters (1.75) times the
Executive’s Base Salary, and (ii) one and three-quarters (1.75) times the amount
of annual performance award, if any, paid (or payable pursuant to Section
3(a)(ii) above) to the Executive for the fiscal year preceding the Change in
Control (with the amount of such annual performance award extrapolated to a full
year amount in the event the Executive was not a full-time employee of the
Company for the entirety of the preceding fiscal year); provided, however, that,
if such Change in Control does not constitute a “change in control event” under
Treas. Reg. § 1.409A-3 (i)(5)(i) (applying for such purpose the minimal
thresholds permitted to be used under Treas. Reg. §§1.409A-3(i)(5)(v), (vi) and
(vii) for a change in control event to occur), the amount in Section 3(b)(i)
above shall be provided in the form of salary continuation, payable in
accordance with the normal payroll practices of the Company, with the first
payment made on the Company’s next regular payday for its executives following
the expiration of the sixty (60) day period following the date of the Qualifying
Termination (which first payment shall be retroactive to the date of the
Qualifying Termination);

 

(c)          subject to the Executive’s election of continuation coverage under
COBRA, the Company shall permit the Executive (and his dependents) to continue
to participate, at the Company’s expense, in the Company’s group health plan for
a period of two (2) years after the date of the Qualifying Termination;

 

(d)          to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
employee benefit plan, program or policy of the Company through the date of the
Qualifying Termination or as a result of the termination of the Executive’s
employment, such benefits to be paid or provided in accordance with the terms of
the applicable plan, program or policy in effect from time to time; and

 

(e)          to the extent not theretofore already vested, one hundred percent
(100%) of the Executive’s then-outstanding and unvested Equity Awards (as
defined below) will become vested in full. If, however, an outstanding Equity
Award is to vest and/or the amount of the award to vest is to be determined
based on the achievement of performance criteria, then the Equity Award will
vest as to one hundred percent (100%) of the amount of the Equity Award assuming
the performance criteria had been achieved at target levels for the relevant
performance period(s).

 



-3-

 

  

4.            CERTAIN DEFINED TERMS. For purposes of this Agreement, the
following definitions shall apply:

 

(a)          “Cause” shall mean and be limited to: (i) the conviction of the
Executive for committing an act of fraud, embezzlement, theft or other act
constituting a felony, or the guilty or nolo contendere plea of the Executive to
such a felony; (ii) fraud, embezzlement, theft or other misappropriation by the
Executive of funds or property of the Company or any of its subsidiaries; (iii)
material neglect, or refusal by the Executive to discharge, perform or observe
the Executive’s job duties and responsibilities, provided the Executive has been
given written notice of such neglect or refusal, and has not cured such neglect
or refusal within ten (10) business days thereafter; or (iv) a material breach
of the Executive’s obligations under this Agreement or any other written
agreement with the Company, including (without limitation) any of the covenants
set forth in Section 9 of this Agreement.

 

(b)          “Equity Awards” shall mean the Executive’s outstanding stock
options, stock appreciation rights, restricted stock units, performance shares,
performance stock units and any other Company equity compensation awards.

 

(c)          “Good Reason” shall mean the occurrence of any of the following
events without the Executive’s written consent: (i) the material diminution of
the Executive’s duties, responsibilities and authorities, or any other action by
the Company which results in a material diminution in such authority, duties or
responsibilities (excluding for this purpose an isolated and insubstantial
action not taken in bad faith); (ii) the Company reduces the Executive’s Base
Salary below the level of the Base Salary for the period immediately preceding
the Change in Control; (iii) the Company requires the Executive to relocate to a
location that is more than fifty (50) miles from the Company’s Port Washington,
New York headquarters; or (iv) a material breach of the Company’s obligations
under this Agreement or any other written agreement with the Executive.
Notwithstanding the foregoing, (1) the Executive is required to provide notice
of any such condition to the Company within forty-five (45) days after the
Executive becomes aware of, or should reasonably be aware of, a condition that
gives the Executive the right to terminate his employment with the Company for
Good Reason, and the Company will then have ten (10) business days to cure
and/or remedy such condition, prior to the existence of such condition being
deemed to be “Good Reason,” and (2) the Executive’s termination for Good Reason
must occur within one hundred eighty (180) days after the Executive becomes
aware of a condition that gives the Executive the right to terminate his
employment with the Company for Good Reason.

 

5.            GOLDEN PARACHUTE LIMITATION. Notwithstanding anything herein to
the contrary, to the extent any amount to be paid or benefit to be provided to
the Executive pursuant to this Agreement or otherwise (collectively, the
“Payments”) would be treated as an “excess parachute payment,” as that phrase is
defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), then the amounts and benefits the Executive would otherwise receive
shall be either:

  

(a)          paid or allowed in full; or

 



-4-

 



 

(b)          reduced (but not below zero) to the Reduced Amount,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income, employment and excise taxes (including, without
limitation, the excise tax imposed upon the Executive under Section 4999 of the
Code) results in the Executive’s receipt on an after-tax basis of the greatest
amount of Payments. For purposes of this section, the “Reduced Amount” shall be
an amount expressed in present value which maximizes the aggregate present value
of all Payments without causing any Payment to be nondeductible by the Company
because of Section 280G or subjecting the Executive to an excise tax under
Section 4999 of the Code. The Company may elect which and how much of the
Payments shall be eliminated or reduced (as long as after such election the
aggregate present value of the Payments equals the Reduced Amount) and shall
notify the Executive promptly of such election.

 

Unless the Company and the Executive otherwise agree in writing, any
determination required under this Section 5 will be made in writing by the
Company’s independent public accountants immediately prior to a Change of
Control or such other person or entity to which the parties mutually agree (the
“Firm”), whose determination will be conclusive and binding upon the Executive
and the Company. For purposes of making the calculations required by this
Section 5, the Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive will furnish to the Firm such information
and documents as the Firm may reasonably request in order to make a
determination under this Section. The Company will bear all costs the Firm may
incur in connection with any calculations contemplated by this Section 5.

 

6.            RELEASE REQUIRED. Any amounts payable or benefits provided
pursuant to this Agreement (other than amounts payable pursuant to Section 3(a)
or Section 3(d) of this Agreement) shall only be payable if (a) the Executive
executes and delivers to the Company (and does not revoke) a general release of
claims of the Company in a form substantially similar to the form attached as
Exhibit A hereto (the “Release”), and (b) such Release becomes irrevocable
within fifty-five (55) days following the date of the Qualifying Termination.

 

7.            FULL SETTLEMENT; NO MITIGATION. The Company’s obligation to make
any payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall be in lieu of and in full settlement of all other
severance or similar payments to the Executive under any other severance or
employment agreement between the Executive and the Company, any severance plan
of the Company and any statutory entitlement (including notice of termination,
termination pay and/or severance pay). The Company’s obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement and such amounts shall not be
reduced whether or not the Executive obtains other employment.

 



-5-

 



 

8.            CLAWBACK PROVISION. Notwithstanding any other provisions in this
Agreement to the contrary, in the event that the Company is required to prepare
an accounting restatement due to the material noncompliance of the Company with
any financial reporting requirement under the securities laws, to the extent
required by such laws or government regulations, the Company shall recover from
the Executive any such incentive-based compensation (if any) paid to the
Executive pursuant to this Agreement during the three (3) year period preceding
the date on which the Company is required to prepare the accounting restatement,
based on the erroneous data, in excess of what would have been paid to the
Executive under the accounting restatement.

 

9.            COVENANTS. The Executive acknowledges that the Executive’s
continued employment with the Company will provide the Executive with access on
a continual basis to confidential and proprietary information concerning the
Company and its subsidiaries and affiliates (collectively, “Aceto”), which is
not readily available to the public and that the Company would not enter into
this Agreement but for the covenants (the “Restrictive Covenants”) contained in
this Section 9.

 

(a)          Confidential Information. “Confidential Information” means any
information concerning or referring in any way to the business of Aceto, whether
or not disclosed to or acquired by the Executive through or as a consequence of
the Executive’s employment with the Company. For purposes of this Agreement,
Confidential Information consists of information proprietary to Aceto which is
not generally known to the public and which in the ordinary course of business
is maintained by Aceto as confidential. By way of example and without
limitation, Confidential Information consists of computer software, trade
secrets, patents, inventions, copyrights, techniques, designs, and other
technical information in any way concerning or referring to scientific,
technical or mechanical aspects of Aceto’s products, concepts, processes,
machines, engineering, research and development. Confidential Information also
includes, without limitation, information in any way concerning or referring to
Aceto’s business methods, business plans, forecasts and projections, operations,
organizational structure, finances, customers, funding, pricing, costing,
marketing, purchasing, merchandising, sales, products, product information,
suppliers, customers, employees or their compensation, data processing, software
and all other information designated by Aceto as “confidential,” whether or not
marked or labeled “confidential”. Confidential Information shall not include any
information or material that is or becomes generally available to the public
other than as a result of a wrongful disclosure by (x) the Executive or (y) any
other person bound by a duty of confidentiality or similar duty owed to Aceto.

 

(b)          Duty of Confidentiality. The Executive will maintain in confidence
and will not, directly or indirectly, disclose or use (or allow others working
with or related to the Executive to disclose or use), either during or after the
Term, any Confidential Information belonging to Aceto, whether in oral, written,
electronic or permanent form, except solely to the extent necessary to perform
authorized services on behalf of Aceto. In this regard, the Executive is
expressly permitted to release confidential information to governmental agencies
or pursuant to any judicial process if counsel to Aceto reasonably determines
that it is in the best interest of Aceto or if the Executive on advice of
counsel is obligated to disclose such Confidential Information under applicable
law; provided that prior to such disclosure the Executive shall inform the
Company of the contemplated disclosure and will assist the Company at the
Company’s expense in seeking to obtain confidential treatment of such disclosed
Confidential Information. Upon termination of the Executive’s employment, or at
the request of Aceto prior to his termination, the Executive shall deliver
forthwith to Aceto all original Confidential Information (and all copies
thereof) in the Executive’s possession or control belonging to Aceto and all
tangible items embodying or containing Confidential Information.

 



-6-

 

  

(c)          Documents, Records, Etc. All documents, records, data, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by Aceto or are produced by
the Executive in connection with the Executive’s services will be and remain the
sole property of Aceto. The Executive will return to Aceto all such materials
and property promptly upon the termination of the Executive’s employment or
sooner if requested by Aceto.

 

(d)          Assignment of Rights. The Executive shall make full and prompt
disclosure to the Company of any and all designs, intellectual property,
software, inventions, discoveries, or improvements (individually and
collectively, “Inventions”) made by the Executive as a result or product of his
employment relationship with the Company. The Executive hereby assigns to the
Company without additional compensation the entire worldwide right, title and
interest in and to such Inventions, and related intellectual property rights and
without limitation all copyrights, copyright renewals or reversions, trademarks,
trade names, trade dress rights, industrial design, industrial model,
inventions, priority rights, patent rights, patent applications, patents, design
patents and any other rights or protections in connection therewith or related
thereto, for exploitation in any form or medium, of any kind or nature
whatsoever, whether now known or hereafter devised. To the extent that any work
created by the Executive during the Term can be a work for hire pursuant to
applicable law, the parties deem such work a work for hire and the Company shall
be considered the author thereof. The Executive shall, at the request of the
Company, without additional compensation from time to time execute, acknowledge
and deliver to the Company such instruments and documents as the Company may
require to perfect, transfer and vest in the Company the entire right, title and
interest in and to such inventions. In the event that the Executive does not
timely perform such obligations, the Executive hereby makes the Company and its
officers his attorney-in-fact and gives them the power of attorney to perform
such obligations and to execute such documents on the Executive’s behalf. The
Executive shall cooperate with the Company upon the Company’s request and at the
Company’s cost but without additional compensation in the preparation and
prosecution of patent, trademark, industrial design and model, and copyright
applications worldwide for protection of rights to any Inventions.

 

(e)          Non-Competition. In consideration of the enhanced severance
protections and other consideration provided to the Executive pursuant to this
Agreement, during the Restricted Period (as defined below), the Executive shall
not, directly or indirectly, either for himself or any other person, own,
manage, control, materially participate in, invest in, loan money to, permit his
name to be used by, act as consultant or advisor to, render services for (alone
or in association with any person, firm, corporation or other business
organization) or otherwise assist in any manner any business which is a
competitor of or is in the same or substantially similar line of business as a
portion of the Company’s business or of the business of any subsidiary of the
Company (collectively, a “Competitor”). Notwithstanding the forgoing, nothing
herein shall prohibit the Executive from being a passive owner of not more than
five percent (5%) of the equity securities of a Competitor that is publicly
traded, so long as he has no active participation in the business of such
Competitor. For purposes hereof, the term “Restricted Period” means the period
commencing with the Effective Date and ending, unless tolled in accordance with
this Section 9, on the date which is twelve (12) months after the date of
termination (for any reason) of the Executive’s employment with the Company.

 



-7-

 

  

(f)          Non-Solicitation. During the Restricted Period, the Executive shall
not, directly or indirectly, (i) induce or attempt to induce or aid others in
inducing anyone working at or providing services to the Company or any
subsidiary of the Company to cease working at the Company or any such
subsidiary, or in any way interfere with the relationship between the Company or
any subsidiary of the Company and anyone working at or providing services to the
Company or any such subsidiary except in the proper exercise of the Executive’s
authority or (ii) in any way interfere with the relationship between the Company
or any subsidiary of the Company, on the one hand, and any customer, supplier,
licensee or other business relation of the Company or any subsidiary of the
Company, on the other hand.

 

(g)          Scope. If, at the time of enforcement of this Section 9, a court of
competent jurisdiction shall hold that the duration, scope, area or other
restrictions stated herein are unreasonable under circumstances then existing,
the parties agree that the stated duration, scope, area or other restrictions
shall be reduced to the maximum duration, scope, area or other restrictions
permitted under such circumstances.

 

(h)          Tolling of Restricted Period. The Restricted Period shall be
extended for an amount of time equal to the time period during which a court of
competent jurisdiction determines that the Executive was in violation of any
provision of Section 9(e) or (f) and shall continue (but shall not be extended
(other than pursuant to this Section 9(h)) through any action, suit or
proceedings arising out of or relating to Section 9(e) or (f)).

 

(i)           Survival; No Defense. This Section 9 shall survive any termination
or expiration of this Agreement or the Employment Term. The existence or
assertion of any claim of or by the Executive, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of the covenants contained in this Section 9.

 

(j)           Reasonableness; Injunction. The Executive acknowledges and agrees
that (i) the Executive has had an opportunity to seek advice of counsel in
connection with this Agreement, (ii) the Restrictive Covenants are reasonable in
scope and in all other respects, (iii) any violation of the Restrictive
Covenants will result in irreparable injury to the Company, (iv) money damages
would be an inadequate remedy at law for the Company in the event of a breach or
threatened breach of any of the Restrictive Covenants by the Executive, and (v)
specific performance in the form of injunctive relief would be an adequate
remedy for the Company. If the Executive breaches or threatens to breach a
Restrictive Covenant, the Company shall be entitled, in addition to all other
remedies, to seek an injunction restraining any such breach, without any bond or
other security being required and without the necessity of showing actual
damages.

 

10.          WITHHOLDING TAXES. The Company may withhold from all payments due
to the Executive hereunder all taxes which, by applicable federal, state, local
or other law or regulation, the Company is required to withhold therefrom.

 



-8-

 



 

11.          SCOPE OF AGREEMENT. Nothing in this Agreement shall be deemed to
alter the “at-will” nature of the Executive’s employment or entitle the
Executive to continued employment with the Company.

 

12.          GENERAL PROVISIONS.

 

(a)          Expenses. The Company and the Executive shall bear their own costs,
fees and expenses in connection with the negotiation, preparation and execution
of this Agreement. If any contest or dispute shall arise under this Agreement
involving the termination of the Executive’s employment with the Company
(including, without limitation, the Restrictive Covenants) or involving the
failure or refusal of the Company to perform fully in accordance with the terms
hereof (a “Dispute”) and the Executive prevails on the material issues in such
Dispute, the Company shall, upon presentment of appropriate documentation (which
submission shall be made within forty-five (45) days after the resolution of
such Dispute), promptly pay or reimburse the Executive, for all reasonable legal
fees and expenses (including costs of the arbitrators) incurred by the Executive
in connection with such Dispute.

 

(b)          Entire Agreement. This Agreement sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and,
effective as of the Effective Date, shall supersede and replace in its entirety
the Prior Agreement. Each party acknowledges that no representations,
inducements, promises or agreements, whether oral or in writing, have been made
by any party, or on behalf of any party, which are not embodied herein. No
subsequent agreement, promise or statement not contained in this Agreement shall
be valid and binding, unless agreed to in writing and signed by the parties
sought to be bound thereby.

 

(c)          Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, faxed, or sent
by nationally recognized overnight courier service (with next business day
delivery requested). Any such notice or communication shall be deemed given and
effective, in the case of personal delivery, upon receipt by the other party, in
the case of faxed notice, upon transmission of the fax, in the case of a courier
service, upon the next business day, after dispatch of the notice or
communication. Any such notice or communication shall be addressed as follows:

 

If to the Company to:

Aceto Corporation
4 Tri Harbor Court
Port Washington, New York 11050
Telephone: 516.627.6000
Facsimile: 516.478.9814
Attn: General Counsel

 



-9-

 



 

With a copy to:

Lowenstein Sandler PC
1251 Avenue of the Americas
New York, New York 10020
Telephone: 212.204.8688
Facsimile: 973.597.2507
Attn: Steven E. Siesser, Esq.

 

If to the Executive, to him at the offices of the Company with a copy to him at
his home address, set forth in the records of the Company.

 

Any person named above may designate another address or fax number by giving
notice in accordance with this Section to the other persons named above.

 

(d)          Governing Law; Jurisdiction. Any and all actions or controversies
arising out of this Agreement shall be construed and enforced in accordance with
the internal laws of the State of New York, without regard to any choice of law
or conflicting provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied. Any and all actions arising out of this Agreement
shall be brought and heard in the state and federal courts located in Nassau
County, New York and the parties hereto hereby irrevocably submit to the
exclusive jurisdiction of any such courts. THE COMPANY AND THE EXECUTIVE HEREBY
WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY IN ANY ACTION CONCERNING THIS
AGREEMENT OR ANY AND ALL MATTERS ARISING DIRECTLY OR INDIRECTLY HEREFROM AND
REPRESENT THAT THEY HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE OR HAVE CHOSEN
VOLUNTARILY NOT TO DO SO SPECIFICALLY WITH RESPECT TO THIS WAIVER.

 

(e)          Compliance with Code Section 409A. The intent of the parties is
that payments and benefits under this Agreement comply with or are exempt from
Section 409A of the Code and this Agreement shall be interpreted and construed
in a manner that establishes an exemption from (or compliance with) the
requirements of Code Section 409A. Any terms of this Agreement that are
undefined or ambiguous shall be interpreted in a manner that complies with Code
Section 409A to the extent necessary to comply with Code Section 409A.
Notwithstanding anything herein to the contrary, (i) if, on the date of
termination, the Executive is a “specified employee” as defined in Section 409A
of the Code, and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent any accelerated or additional tax under Code
Section 409A, then the Company will defer the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to the Executive) until the date that is
the first business day of the seventh month following the date of termination
(or the earliest date as is permitted under Code Section 409A), and (ii) if any
other payments of money or other benefits due to the Executive hereunder could
cause the application of an accelerated or additional tax under Code Section
409A, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Code Section 409A. In the event
that payments under this Agreement are deferred pursuant to this Section in
order to prevent any accelerated tax or additional tax under Code Section 409A,
then such payments shall be paid at the time specified under this Section
without any interest thereon. Notwithstanding anything to the contrary herein,
to the extent required by Code Section 409A, a termination of employment shall
not be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of amounts or benefits upon or following a termination
of employment unless such termination is also a “separation from service” within
the meaning of Section 409A of the Code and, for purposes of any such provision
of this Agreement, references to a “termination,” “termination of employment” or
like terms shall mean separation from service. Each payment made under this
Agreement shall be treated as a separate payment and the right to a series of
installment payments under this Agreement is to be treated as a right to a
series of separate payments.

 



-10-

 



 

(f)          Unfunded and Unsecured Status. To the extent that the Executive
becomes entitled to receive any payments from the Company hereunder, such right
shall be unfunded and unsecured and payable out of the general assets of the
Company as and when such amounts are payable hereunder.

 

(g)          Waiver. Either party may waive compliance by the other party with
any provision of this Agreement. The failure of a party to insist on strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. No waiver of any
provision shall be construed as a waiver of any other provision. Any waiver must
be in writing.

 

(h)          Separability. If any one or more of the terms, provisions,
covenants and restrictions of this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated and the parties will attempt to agree upon a valid and enforceable
provision which shall be a reasonable substitute for such invalid and
unenforceable provision in light of the tenor of this Agreement, and, upon so
agreeing, shall incorporate such substitute provision in this Agreement. In
addition, if any one or more of the provisions contained in this Agreement shall
for any reason be determined by a court of competent jurisdiction to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed, by limiting or reducing it, so as to be enforceable to the
extent compatible with then applicable law.

 

(i)           Counterparts. This Agreement may be executed in any number of
counterparts and each such duplicate counterpart shall constitute an original,
any one of which may be introduced in evidence or used for any other purpose
without the production of its duplicate counterpart. Moreover, notwithstanding
that any of the parties did not execute the same counterpart, each counterpart
shall be deemed for all purposes to be an original, and all such counterparts
shall constitute one and the same instrument, binding on all of the parties
hereto.

 

(j)           Advice of Counsel. Both parties hereto acknowledge that they have
had the advice of counsel before entering into this Agreement, have fully read
the Agreement and understand the meaning and import of all the terms hereof.

 

-11-

 



 

(k)          Assignment. The Executive may not assign any of his rights or
delegate any of his duties under this Agreement. This Agreement shall inure to
the benefit of the Company and its successors and assigns.

  

[Remainder of page intentionally left blank.]

 



-12-

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  ACETO CORPORATION              

By:
 /s/ Salvatore J. Guccione      
Name:      Salvatore J. Guccione
     
Title:        Chief Executive Officer
                       /s/ Frank V. DeBenedittis               Frank V.
DeBenedittis  

 

 

 

 

Exhibit A

 

Form of Release

 



 

 

 





Exhibit A 

 

RELEASE

 

WHEREAS, _________ (the “Executive”) and Aceto Corporation, a New York
corporation (the “Company”) are parties to a Change in Control Agreement, dated
as of __________, 2015 (the “Agreement”), which provides for certain payments
and benefits in the event of a Qualifying Termination following a Change in
Control (as such terms are defined in the Agreement); and

 

WHEREAS, as a condition to receiving certain payments and benefits under the
Agreement, the Executive has agreed to enter into and not revoke this Release
Agreement (this “Release”);

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration received or to be received in accordance with the terms of the
Agreement, it is agreed as follows:

 

1.          Without prejudice to enforcement of the covenants, promises and/or
rights reserved herein, the Executive (on his own behalf and on behalf of his
heirs and legal representatives) hereby irrevocably and unconditionally
releases, acquits and forever discharges the Company, each of its past, present
and future direct and indirect affiliated entities, parents, subsidiaries,
related companies and divisions (collectively, “Affiliates”)and each of their
respective past, present and future stockholders, trustees, members, partners,
employee benefit plans (and such plans’ fiduciaries, agents, administrators and
insurers), directors, officers employees, agents and attorneys (individually and
in their official capacities), as well as any predecessors, future successors
and assigns or estates of any of the foregoing (collectively, “Releasees”), or
any of them, from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, suspected or unsuspected, whether under federal, state, local or
foreign law, rule, regulation or otherwise, arising out of the Agreement,
Executive’s employment by the Company or its Affiliates, including, without
limitation, under Title VII of the Civil Rights Act of 1964, as amended, the
Equal Pay Act, the Lilly Ledbetter Fair Pay Act of 2009, the Federal Age
Discrimination in Employment Act of 1967 (“ADEA”), as amended, the Employee
Retirement Income Security Act (“ERISA”), as amended, the Civil Rights Act of
1991, as amended, the Rehabilitation Act of 1973, as amended, the Older Workers
Benefit Protection Act (“OWBPA”), as amended, the Worker Adjustment Retraining
and Notification Act (“WARN”), as amended, the Fair Labor Standards Act
(“FLSA”), as amended, the Occupational Safety and Health Act of 1970 (“OSHA”),
the Sarbanes-Oxley Act of 2002, and the New York State Human Rights Law, New
York Retaliatory Action by Employers Law, New York Wage and Labor Law and the
New York Civil Rights Law, that the Executive now has, or has ever had, or ever
will have, against each or any of the Releasees, by reason of any and all acts,
omissions, events, circumstances or facts existing or occurring up through the
date of the Executive’s execution and delivery hereof. Anything to the contrary
notwithstanding, nothing herein shall release the Company or any other Releasees
from any claims or damages based on (i) any right the Executive may have to
enforce this Release, (ii) any right or claim that arises from acts, omissions,
events, circumstances or facts which will exist or occur after the date this
Release is executed, (iii) any right the Executive may have to vested benefits
or entitlements under any applicable plan, agreement, program, award, policy or
arrangement of the Company or its Affiliates; (iv) any right the Executive may
have to coverage, indemnification and/or advancement of legal expenses in
accordance with applicable laws and/or in any contract, corporate document, or
otherwise, between the Company or its Affiliates and the Executive, or any
Directors & Officers or other insurance plans or policies maintained by the
Company or its Affiliates and applicable to the Executive; or (v) any right the
Executive may have to obtain contribution as permitted by law in the event of
entry of judgment against the Executive as a result of any act or failure to act
for which the Executive, on the one hand, and the Company or any other
Releasees, on the other hand, are jointly liable.

 



 

 

  

2.          Subject to the Executive’s execution and delivery of this Release
within 55 days of a Qualifying Termination (as defined in the Agreement) and
this Release becoming irrevocable during such 55-day period, the Company shall
pay or provide (as applicable) to the Executive the payments and benefits
payable or required to be provided under the Agreement in connection with a
Qualifying Termination (other than such payments and benefits that are not
conditioned on this Release).

 

3.          The Executive understands that he has been given a period of 21
days1 to review and consider this Release before signing it pursuant to ADEA.
The Executive further understands that he may use as much of this 21-day period
as the Executive wishes prior to signing.

 

4.          The Executive acknowledges and represents that he understands that
he may revoke this Release within 7 days of signing this Release. Revocation can
be made by delivering a written notice of revocation to each of the Company’s
General Counsel and Director of Human Resources. For this revocation to be
effective, written notice must be received no later than 11:59 p.m. on the
seventh day after the Executive signs and delivers this Release to the Company.
If the Executive revokes this Release, the Company shall have no obligations to
the Executive for the amounts and benefits described in Section 2 above.

 

5.          The Executive represents and acknowledges that in executing this
Release he is not relying upon, and has not relied upon, any representation or
statement not set forth herein made by any of the agents, representatives or
attorneys of the Company with regard to the subject matter of this Release.

 

6.          This Release shall not in any way be construed as an admission by
the Company or any of the Releasees that it or they have acted wrongfully.

 

--------------------------------------------------------------------------------

1 Substitute 45 days for 21 days if applicable in accordance with the ADEA or
OWBPA

 

-2-

 

 

 

7.          Executive and the Company acknowledge and agree that:

 

             (i)          This Release shall not affect the rights and
responsibilities of the Equal Employment Opportunity Commission (the “EEOC”) or
similar federal or state agency to enforce the ADEA or other applicable laws,
and further acknowledge and agree that this Release shall not be used to justify
interfering with the Executive’s protected right to file a charge or participate
in an investigation or proceeding conducted by the EEOC or similar federal or
state agency. Accordingly, nothing in this Release shall preclude the Executive
from filing a charge with, or participating in any manner in an investigation,
hearing or proceeding conducted by the EEOC or similar federal or state agency,
provided that even though the Executive may file a charge or participate in an
investigation or proceeding conducted by the EEOC or similar federal or state
government agency, by executing this Release the Executive is waiving the
Executive’s ability to obtain relief of any kind from the Releasees to the
extent permitted by law; and

 

             (ii)          Notwithstanding anything set forth in this Release to
the contrary, nothing in this Release shall affect or be used to interfere with
Executive’s protected right to test in any court, under the OWBPA, or like
statute or regulation, the validity of the waiver of rights under ADEA set forth
in this Release.

 

8.          Should any provision hereof be invalid or otherwise unenforceable
under any law, such provision affected will be curtailed and limited to the
extent necessary to bring it within the requirements of such law, and the
remaining provisions of this Release will remain in full force and effect and be
fully valid and enforceable.

 

9.          The Executive is hereby advised and encouraged by the Company to
consult with his own independent counsel before signing this Release. The
Executive represents and agrees (i) that the Executive has, to the extent he
desires, discussed all aspects of this Release with his attorney, (ii) that the
Executive has carefully read and fully understands all of the provisions of this
Release and (iii) that the Executive is voluntarily entering into this Release.

 

10.        This Release shall be governed by, and construed in accordance with,
the laws of the State of New York, without giving effect to the conflict of laws
principles thereof.

 

This Release is executed as of the ____ day of ____________, 20__. 

 

        [Executive]  



 



-3-